i internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil d dollars dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate a scholarship program called x your purpose is to provide financial assistance of scholarship grants to students who are or will be attending a degree granting university the purpose of x is to provide scholarship grants and loan assistance to students scholarship applicants will come from y although you may expand the residence requirement to include other states in the future you will award a total of z scholarships you will award e scholarships in the first year f scholarships in the second year and g scholarships in the third year you may choose to increase or decrease the number of scholarship grants in future years per your experience with the first group of applicants the level of need and the availability of your assets each scholarship will be in the amount of d dollars applicants must meet the following criteria to be eligible for x reside in the state of washington have a minimum grade point average gpa of on a scale have demonstrated financial need have ambition and focus on goals and future submit recommendations from two teachers and one counselor or school administrator agree to be mentored and mentor others agree to maintain an ethical code of conduct as a scholarship grant recipient and mentee in order for a scholarship to be renewed the applicant must agree to mentor another scholarship grant recipient by providing support and advice about how to be academically successful your president will serve as the initial mentor by providing support leadership development opportunities and ongoing advice to the first five scholarship grant recipients additionally for grants to be renewed a scholarship grant recipient must maintain continuous enrollment and remain in good standing with his or her educational_institution subject_to exceptions that your board may make to accommodate extenuating circumstances for example a temporary withdrawal due to the illness of a close family_member you will disburse scholarship grant funds only to educational institutions and will require such institutions to return those funds if a scholarship grant recipient fails to enroll or drops out of the institution’s program you will require an annual narrative report from each scholarship grant recipient in all cases in the annual report scholarship grant recipients will be asked to describe their mentoring experience and share ideas for ways to improve that aspect of the program additionally you will require the scholarship grant recipients to submit bi-monthly e-mail updates reporting academic and other campus engagement your selection committee initially will be composed of your president and vice-president after the first year your board may add other members to your selection committee with educational or other appropriate backgrounds the credentials you require to serve on the selection committee include experience screening applicants for competitive positions letter catalog number 58263t and experience in interviewing candidates your selection committee members must demonstrate commitment to your mission and passion for providing opportunities to underserved students who have set their ambition on pursuing secondary academic opportunity your officers directors and substantial contributors are not eligible for x your selection committee members aid the children or relatives of such persons are not eligible for x you will maintain copies of each application and accompanying documentation which will include the name and address of the applicant the high school or college currently being attended by the applicant the name of the school the applicant plans to attend the amount of the scholarship grant the criteria relied upon by the selection committee the annual narrative reports submitted by scholarship grant recipients copies of students’ transcripts confirmation that the applicant bears no relationship to foundation officers or directors substantial contributors to the foundation or members of the selection committee the foundation expects to maintain these records for a period of at least four years after the time the scholarship grant recipient has graduated from or failed to remain enrolled in the school he or she attended or was expected to attend you will periodically review its case histories to evaluate the effectiveness and history of the program in the event of a misuse of funds you will conduct an investigation to determine if the situation is a mistake whether it can be corrected and then take appropriate action as required by sec_53_4945-4 of the treasury regulations under certain circumstances you will seek the return of some or all of the grant funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination_letter catalog number 58263t this determination covers only the grant loan program described above this approval will apply to succeeding grant loan programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants loans to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant loan distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
